DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al. (US 10,572,153 B2) in view of Lockhart (US Pub. No. 2019/0081862 A1), and further in view of Lawande et al. (US 10,007,686 B2).
As to claim 1, Singhai teaches an apparatus, comprising:
a processor (Abstract teaches a processor); and
a non-transitory computer readable storage medium encoded with instructions executable by a processor (col. 6, lines 1-10 teaches "non-transitory computer-usable (e.g., readable, writeable, etc.) medium, which can be any non-transitory apparatus or device that can contain, store, communicate, propagate or transport instructions, data, computer programs, software, code, routines, etc., for processing."), the non-transitory computer-readable storage medium comprising:
instructions to apply a compression method to compress data into a compressed object (col. 11, lines 45-55 teaches "an application 102 may submit a block of data (e.g., via a regular write operation), and the storage controller 106 may compress the data."  This teaches 210 may be encoded using various compression methods such as deduplication."  Deduplication is a compression method.);
instructions to generate a footer (col. 11, lines 45-55 teaches "the storage controller 106 may compress the data, generate validity check information on the compressed data (e.g., using cyclic redundancy check), and store the compressed data along with its validity check information."  The validity check information is recognized as a footer.  Further, col. 11, lines 50-60 teaches compressed data validity check information is placed "into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202."  Thus, the validity check information can include uncompressed validity check metadata 208b and compressed validity check metadata 208c as set forth in col. 11, lines 25-30.) that includes and a compressed data signature for the compressed object (col. 11, lines 50-60 teaches "The application 102 may then issue a read compressed request, in response to which, the storage controller reads the data in compressed form, packs the data into the container 202 structure, puts in compressed data validity check information into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202, and transmits the container 202 to the application 102."  This teaches that compressed validity check information is included.  Specifically, col. 11, lines 25-30 teaches "compressed validity check metadata 208c.") to provide verification of the compressed object for the other nodes without decompressing the compressed object at the other nodes (col. 11, lines 50-60 teaches "The application 102 may then issue a read compressed request, in response to which, the storage controller reads the data in compressed form, packs the data into the container 202 structure, puts in compressed data validity check information into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202, and transmits the container 202 to the application 102.   The application 102 may then perform a validity check on the compressed data (e.g., before doing further processing of the container 202 or compressed data." This teaches that the application 102 is able to verify the compressed data, which is included in the container.  The validity check on the compressed data before further processing is recognized as verification without decompressing.  The application 102 and the storage device 105 are recognized as separate nodes, connected by bus 124.  See FIG. 1.  teaches "A bus 124 may include a communication bus for transferring data between components of a system 100 or between computing devices.").
wherein the compression method is different than other compression methods used by other nodes within a storage network and the footer that includes an uncompressed data signature.
However, Lawande teaches wherein the compression method is different than
other compression methods used by other nodes within a storage network (Col. 14, lines 40-50 teaches "a same column in each of the replicated segments is compressed according to a different compression scheme on each of the plurality of storage nodes."  This teaches that different storage nodes use different compression schemes.)
Singhai and Lawande are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, Lawande col. 2, lines 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Singhai, to incorporate the above-cited limitations as taught by Lawande with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Singhai to automate database design (Lawande col. 14, lines 5-10).
Singhai, as modified, does not expressly teach the footer that includes an uncompressed data signature.
However, Lockhart teaches the footer that includes an uncompressed data signature ([0063] teaches "Instead of encrypting the compressed file system, some embodiments perform a hash and send the hash result along with compressed file system. The hash result can serve as a checksum to verify whether the contents of the compressed file system changed during transmission."  The hash is recognized as accompanying and uncompressed data that is sent along with a compressed file system.)
Singhai, as modified, and Lockhart are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, Lockhart [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Singhai, to incorporate the above-cited limitations as taught by Lockhart with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Singhai to reduce bandwidth (Lockhart [0026]).
wherein the uncompressed data signature comprises an object signature to verify that the compressed object is a correct object.
However, Lockhart teaches wherein the uncompressed data signature comprises an object signature to verify that the compressed object is a correct object ([0063] teaches "Instead of encrypting the compressed file system, some embodiments perform a hash and send the hash result along with compressed file system. The hash result can serve as a checksum to verify whether the contents of the compressed file system changed during transmission."  This teaches a hash which verifies the integrity of a compressed object.  The compressed object(s) are recognized as the contents of the compressed file system and the hash is an uncompressed data signature.)
Singhai and Lockhart are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, Lockhart [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Singhai, to incorporate the above-cited limitations as taught by Lockhart with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Singhai to reduce bandwidth (Lockhart [0026]).

	As to claim 5, Singhai teaches instructions to receive a transferred compressed object from another node (col. 11, lines 50-60 teaches "the storage controller … puts in compressed data validity check information into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202, and transmits the container 202 to the application 102. The application 102 may then perform a validity check on the compressed data."  This teaches receiving a compressed object at the application; the object is sent by the storage controller.  The application 102 and the storage device 105 are recognized as separate nodes, connected by bus 124.  See FIG. 1.  Col. 6, lines 25-30 teaches "a bus 124 may include a communication bus for transferring data between components of a system 100 or between computing devices."  Thus, the application and the storage device are separate nodes.); and
instructions to process the transferred compressed object with a respective footer in the transferred compressed object (col. 11, lines 50-60 teaches "The application 102 may then issue a read compressed request, in response to which, the storage controller reads the data in 

As to claim 6, Singhai teaches wherein the instructions to process comprise verifying an integrity of the transferred compressed object via a respective compressed data signature in the respective footer (col. 11, lines 50-60 teaches "The application 102 may then issue a read compressed request, in response to which, the storage controller reads the data in compressed form, packs the data into the container 202 structure, puts in compressed data validity check information into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202, and transmits the container 202 to the application 102.   The application 102 may then perform a validity check on the compressed data (e.g., before doing further processing of the container 202 or compressed data."  This teaches performing a validity check using the compressed data validity check information.  This compressed information is included in the metadata portion of the container.  This compressed data validity check information is recognized as the footer.)

As to claim 8, Singhai teaches a method, comprising:
receiving, by a processor of a node in a data storage network comprising
a plurality of nodes, data (col. 20, lines 10-20 teach "At 602, the storage controller 106 receives uncompressed data, which may accompany the compress buffer request. As such, an application 102 can use the compression (and controller 202 creation) capabilities of a storage device 105 (e.g., including a storage controller 106) as a service to compress and decompress data without necessarily expending additional CPU time (e.g., if the application 102 and/or operating system 104 use a separate processor from the storage controller 106) or writing data to the storage media 122."  The storage controller has a processor, and receives the data.  The application 102 and the storage device 105 are recognized as separate nodes, connected by bus 124.  See FIG. 1.  teaches "A bus 124 may include a communication bus for transferring data between components of a system 100 or between computing devices.");
compressing, by the processor, the data into a compressed object (col. 11, lines 45-55 teaches "an application 102 may submit a block of data (e.g., via a regular write operation), and the storage controller 106 may compress the data."  This teaches compressing data to form a compressed object.); 
generating, by the processor, a footer (col. 11, lines 45-55 teaches "the storage controller 106 may compress the data, generate validity check information on the compressed data (e.g., using cyclic redundancy check), and store the compressed data along with its validity check information."  The validity check information is recognized as a footer.  Further, col. 11, lines 50-60 teaches compressed data validity check information is placed "into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202."  Thus, the validity check information can include uncompressed validity check metadata 208b and compressed validity check metadata 208c as set forth in col. 11, lines 25-30.) that includes a compressed data signature for the compressed object (col. 11, lines 50-60 teaches "The application 102 may then issue a read compressed request, in response to which, the storage controller reads the data in compressed form, packs the data into the container 202 structure, puts in compressed data validity check information into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202, and transmits the container 202 to the application 102."  This teaches that compressed validity check information is included.  Specifically, col. 11, lines 25-30 teaches "compressed validity check metadata 208c.") to provide verification of the compressed object for the other nodes without decompressing the compressed object at the other nodes (col. 11, lines 50-60 teaches "The application 102 may then issue a read compressed request, in response to which, the storage controller reads the data in compressed form, packs the data into the container 202 structure, puts in compressed data validity check information into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202, and transmits the container 202 to the application 102.   The application 102 may then perform a validity check on the compressed data (e.g., before doing further processing of the container 202 or compressed data." This teaches that the application 102 is able to verify the compressed data, which is included in the container.  The validity check on the compressed data before further processing is recognized as verification without decompressing.  The application 102 and the storage device 105 are recognized as separate nodes, connected by bus 124.  See FIG. 1.  teaches "A bus 124 may include a communication bus for transferring data between components of a system 100 or between computing devices."); and
adding, by the processor, the footer to the compressed object (col. 11, lines 50-60 teaches "the storage controller reads the data in compressed form, packs the data into the container 202 structure, puts in compressed data validity check information into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202, and transmits the container 202 to the application 102."  This teaches that the compressed validity check information is included with the compressed data in the container as metadata 208b or 208c.).
Singhai does not expressly teach via a compression method that is different than another compression method of the plurality of nodes in the data storage network and the footer that includes an uncompressed data signature.
However, Lawande teaches via a compression method that is different than another compression method of the plurality of nodes in the data storage network (Col. 14, lines 40-50 teaches "a same column in each of the replicated segments is compressed according to a different compression scheme on each of the plurality of storage nodes."  This teaches that different storage nodes use different compression schemes.)
Singhai and Lawande are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, Lawande col. 2, lines 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Singhai, to incorporate the above-cited limitations as taught by Lawande with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Singhai to automate database design (Lawande col. 14, lines 5-10).
Singhai does not expressly teach the footer that includes an uncompressed data signature.
However, Lockhart teaches the footer that includes an uncompressed data ([0063] teaches "Instead of encrypting the compressed file system, some embodiments perform a hash and send the hash result along with compressed file system. The hash result can serve as a checksum to verify whether the contents of the compressed file system changed during transmission."  The hash is recognized as accompanying and uncompressed data that is sent along with a compressed file system.).
Singhai, as modified, and Lockhart are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, Lockhart [0025]).

The suggestion/motivation for doing so would have been to allow user of Singhai to reduce bandwidth (Lockhart [0026]).

As to claim 10, Singhai teaches wherein an integrity of the compressed object is verified by the second node with the compressed data signature that verifies that a buffer of the compressed object is intact (col. 11, lines 30-35 teaches "a receiving computing device may check the compressed validity check metadata 208c to verify the integrity of a transmitted compressed payload 210."  This teaches that the receiving device verifies the integrity of the compressed payload using a compressed validity check metadata.  The compressed validity check metadata is recognized as the compressed data signature.  The compressed payload is recognized as a the compressed object.  A buffer is interpreted as data of the compressed object.)

As to claim 11, Singhai teaches wherein the second node verifies that the compressed object is a correct object via the uncompressed data signature (col. 11, lines 15-25 teaches "The uncompressed data may be compressed into the compressed payload 210, transmitted to another computing device along with the fixed size metadata 204 and variable size metadata 206 in the container decompressed back into the uncompressed data, which may then be checked using the uncompressed validity check metadata 208b."  Another computing device, which is the receiving computing device, verifies the compressed payload is correct using the uncompressed validity data, after the compressed payload has been decompressed.).

As to claim 13, Singhai teaches wherein the uncompressed data signature comprises an object signature (col. 11, lines 5-15 teaches "validity check metadata may include validity check information (e.g., cyclic redundancy code… the validity check metadata 208c may not be, itself, compressed."  This teaches uncompressed validity check metadata includes a cyclic redundancy code as validity check information.  This code is recognized as an object signature.).

2 is rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al. in view of Lawande et al., and further in view of Lockhart and Bayliss (US Pub. No. 2004/0098373 A1).
As to claim 2, Singhai, as modified, does not expressly teach wherein the apparatus and the other nodes comprise a common set of decompression capabilities.  
 However, Bayliss teaches wherein the apparatus and the other nodes comprise a common set of decompression capabilities ([0133] teaches "Additionally, the HomAgents 1212-1216 can be adapted to utilize one or more data compression/decompression techniques when transmitting/receiving data, reducing the amount of data transmitted and, therefore, reducing the potential for network congestion."  This is interpreted as each HomAgent having a same capability as another for decompression.  A homagent is a node as shown in FIG. 12.)
Singhai, as modified, and Bayliss are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, Bayliss [0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Singhai, to incorporate the above-cited limitations as taught by Bayliss with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Singhai to efficiently process database operations (Bayliss [0012]).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al. in view of Lawande et al., and further in view of Lockhart and McGowan (US Pub. No. 2016/0179556 A1).
	As to claim 4, Singhai teaches wherein the compressed data signature that protects against data corruption as the compressed object is moved to different nodes by verifying that a buffer of the compressed object is intact (col. 11, lines 30-35 teaches "a receiving computing device may check the compressed validity check metadata 208c to verify the integrity of a transmitted compressed payload 210."  This teaches that the receiving device verifies the integrity of the compressed payload using a compressed validity check metadata.  The compressed validity check metadata is recognized as the compressed data signature.  The compressed payload is recognized as a the compressed object.  A buffer is interpreted as data of the compressed object.)
	Singhai as modified, teaches a compressed data signature, but does not expressly teach that the compressed data signature comprises a checksum value.
wherein the compressed data signature comprises a checksum ([0029] teaches storing "a compressed form of the configuration signature, for example, a checksum."
Singhai, as modified, and McGowan are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, McGowan [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Singhai, to incorporate the above-cited limitations as taught by McGowan with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Singhai to guard against malicious attacks on the host (McGowan [0031]).

As to claim 12, Singhai, as modified, does not expressly teach wherein the compressed data signature comprises a checksum.
However, McGowan teaches wherein the compressed data signature comprises a checksum ([0029] teaches "store a compressed form of the configuration signature, for example, a checksum.")
Singhai, as modified, and McGowan are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, McGowan [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Singhai, to incorporate the above-cited limitations as taught by McGowan with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Singhai to guard against malicious attacks on the host (McGowan [0031]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al. in view of Lawande et al., and further in view of Lockhart, Barton (US Pub. No. 2019/0149340 A1) and Huang (US Pub. No. 2013/0067237 A1).
As to claim 7, Singhai, as modified, does not expressly teach wherein the instructions to process comprise verifying that a correct compressed object is being decompressed via a respective uncompressed data signature in the respective footer.
wherein the instructions to process comprise verifying that a correct compressed object is being decompressed via a respective uncompressed data signature in the respective footer ([0040] teaches "FIG. 5 illustrates an exemplary method of verifying the digitally-signed compressed archive….the verification module reads the header and verifies the header according to the protocol which dictates its format."  [0041] teaches "The verification module then reads the signature data object (block 510). In one aspect, the signature data object includes the signature value, the identity of the cryptographic signature technique, and/or metadata that identifies the keys used to generate the signature value (block 510)."  This teaches the use of a signature data object to verify the compressed archive.  As shown in FIG. 2, the signature data object 208 is a part of the signature component 202, which is a footer for the compressed archive component 204.)
Singhai, as modified, and Barton are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, Barton [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Singhai, to incorporate the above-cited limitations as taught by Barton with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Singhai to maintain the file format for the compressed archive (Barton [0020]).
Singhai, as modified, does not expressly teach decompressing the transferred compressed object into decompressed data via an identification of a compression method used to compress the transferred compressed object in the respective footer.
However, Huang teaches decompressing the transferred compressed object into decompressed data via an identification of a compression method used to compress the transferred compressed object in the respective footer ([001] teaches " the compressed versions of the objects, each preceded by a local header describing the object (e.g., the filename, the compression technique selected for the object, and the compressed size)."  [0020] teaches "archive extractor reads the central directory to identify the address of the local header of the object within the archive, the compressed size of the object, and the compression technique utilized to store the object in the archive." This teaches the header includes a compression technique and the compressed size of the object.  [0020] teaches that the header is used to decompress the compressed object.  The central directory includes the headers as shown in FIG. 1.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Singhai, to incorporate the above-cited limitations as taught by Huang with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Singhai to enable random access within objects of an object set that are stored in an archive (Huang [0005]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al. in view of  Lawande et al. and Lockhart, and further in view of Park (US Pub. No. 2017/0064616  A1).
As to claim 9, Singhai teaches transmitting, by the processor, the compressed object with the footer to a second node in the data storage network (col. 11, lines 50-60 teaches "the storage controller … puts in compressed data validity check information into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202, and transmits the container 202 to the application 102. The application 102 may then perform a validity check on the compressed data."  This teaches receiving a compressed object at the application; the object is sent by the storage controller.  The application 102 and the storage device 105 are recognized as separate nodes, connected by bus 124.  See FIG. 1.  Col. 6, lines 25-30 teaches "a bus 124 may include a communication bus for transferring data between components of a system 100 or between computing devices."  Thus, the application and the storage device are separate nodes.).
Singhai, as modified, does not expressly teach wherein the second node has a
different hardware capability than the node.
However, Park teaches wherein the second node has a different hardware capability than the node ([0053] teaches the different edge nodes may have "different processing capabilities."  This is recognized as nodes having different hard capabilities.
Singhai, as modified, and Park are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, Park [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Singhai, to incorporate the above-cited limitations as taught by Park with a reasonable expectation of success.   
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al. in view of  Lawande et al. and Lockhart, and further in view of Havlik (US Pub. No. 2018/0246645 A1).
As to claim 14, Singhai, as modified, does not expressly teach wherein the footer includes a fixed known value that identifies a location of the footer in the compressed object.
However, Havlik teaches wherein the footer includes a fixed known value that identifies a location of the footer in the compressed object ([0025] teaches "Header processing 110 extracts block information from the headers in compressed data blocks 151-153.  Header processing provides the block information 171."  This teaches that the header is part of the compressed data blocks.  [0027] teaches "block information 171 includes the location of the end of the header."  This teaches that the location of the end of the header, e.g. the location of the header, is included as a known fixed value.).
Singhai, as modified, and Havlik are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, Havlik [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Singhai, to incorporate the above-cited limitations as taught by Havlik with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Singhai to allow header processing to start to process compressed data block while compressed data block is being decoded (Havlik [0030]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al. in view of  Lawande et al. and Lockhart, and further in view of Hochberg (US Pub. No. 2018/0309841 A1).
As to claim 15, Singhai as modified, does not expressly teach wherein the footer includes identification of a compression method and a compressed data size of the compressed object. 
However, Hochberg teaches wherein the footer includes identification of a compression method and a compressed data size of the compressed object ([0087] teaches "the method 600 may include reading 640 a header that includes a compression method used and a size of an extent 
Singhai, as modified, and Hochberg are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, Hochberg Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Singhai, to incorporate the above-cited limitations as taught by Hochberg with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Singhai to provide fast and efficient data compression methods that are optimized for the content types of data being transferred (Hochberg [0062]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al. (US 10,572,153 B2) in view of Park et al. (US 2017/0064616 A1), and further in view of Lockhart (US Pub. No. 2019/0081862 A1).
As to claim 16, Singhai teaches a non-transitory computer readable storage medium encoded with instructions executable by a processor of a node in a data storage network (col. 6, lines 1-10 teaches "non-transitory computer-usable (e.g., readable, writeable, etc.) medium, which can be any non-transitory apparatus or device that can contain, store, communicate, propagate or transport instructions, data, computer programs, software, code, routines, etc., for processing" ), the non-transitory computer-readable storage medium comprising:
instructions to receive a compressed object from a second node in the data storage network (col. 11, lines 50-60 teaches "The application 102 may then issue a read compressed request, in response to which, the storage controller reads the data in compressed form, packs the data into the container 202 structure, puts in compressed data validity check information into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202, and transmits the container 202 to the application 102."  This teaches that compressed data is included in a container and sent to the application.  The application 102 and the storage device 105 are recognized as separate nodes, connected by bus 124.  See FIG. 1.  teaches "A bus 124 may include a communication bus for transferring data between components of a system 100 or between computing devices.");
instructions to locate a footer included in the compressed object  (col. 11, lines 45-55 teaches "the storage controller 106 may compress the data, generate validity check information on the compressed data (e.g., using cyclic redundancy check), and store the compressed data along with its validity check information."  The validity check information is recognized as including a footer and is located because it is stored.), wherein the footer includes a compressed data signature (col. 11, lines 50-60 teaches "The application 102 may then issue a read compressed request, in response to which, the storage controller reads the data in compressed form, packs the data into the container 202 structure, puts in compressed data validity check information into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202, and transmits the container 202 to the application 102."  This teaches that compressed validity check information is included. Specifically, col. 11, lines 25-30 teaches "compressed validity check metadata 208c.");
instructions to verify an integrity of the compressed object via the compressed data signature found in the footer (col. 11, lines 50-60 teaches "The application 102 may then issue a read compressed request, in response to which, the storage controller reads the data in compressed form, packs the data into the container 202 structure, puts in compressed data validity check information into the variable size metadata 206 (e.g., in the metadata 208b or 208c) portion of the container 202, and transmits the container 202 to the application 102.   The application 102 may then perform a validity check on the compressed data (e.g., before doing further processing of the container 202 or compressed data." This suggests that the application 102 is able to verify the compressed data with the data validity check information.). 
Singhai does not expressly teach wherein the second node has different hardware capabilities than the node, the footer that includes an uncompressed data signature and instructions to verify that the compressed object is a correct object based on the uncompressed data signature.
However, Park teaches wherein the second node has different hardware capabilities than the node ([0053] teaches the different edge nodes may have "different processing capabilities."  This is recognized as nodes having different hard capabilities.
Singhai, as modified, and Park are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, Park [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as 
The suggestion/motivation for doing so would have been to allow user of Singhai to allow fewer processing constraints (Park [0060]).
Singhai does not expressly teach the footer that includes an uncompressed data signature and instructions to verify that the compressed object is a correct object based on the uncompressed data signature.
However, Lockhart teaches the footer that includes an uncompressed data signature ([0063] teaches "Instead of encrypting the compressed file system, some embodiments perform a hash and send the hash result along with compressed file system. The hash result can serve as a checksum to verify whether the contents of the compressed file system changed during transmission."  The hash is recognized as accompanying and uncompressed data that is sent along with a compressed file system.) and instructions to verify that the compressed object is a correct object based on the uncompressed data signature ([0063] teaches "Instead of encrypting the compressed file system, some embodiments perform a hash and send the hash result along with compressed file system. The hash result can serve as a checksum to verify whether the contents of the compressed file system changed during transmission."  This teaches a hash which verifies the integrity of a compressed object.  The compressed object(s) are recognized as the contents of the compressed file system and the hash is an uncompressed data signature.)
Singhai and Lockhart are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, Lockhart [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Singhai, to incorporate the above-cited limitations as taught by Lockhart with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Singhai to reduce bandwidth (Lockhart [0026]).

As to claim 17, Singhai teaches wherein the uncompressed data signature comprise an object signature (col. 11, lines 5-15 teaches "validity check metadata may include validity check information (e.g., cyclic redundancy code… the validity check metadata 208c may not be, itself, .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al. in view of Park and Lockhart, and further in view of Huang (US Pub. No. 2013/0067237 A1).
As to claim 18, Singhai as modified, does not expressly teach instructions to decompress the compressed object based on an identification of a compression method and a compressed data size of the compressed object that are provided by the footer.
However, Huang teaches instructions to decompress the compressed object based on an identification of a compression method and a compressed data size of the compressed object that are provided by the footer ([001] teaches " the compressed versions of the objects, each preceded by a local header describing the object (e.g., the filename, the compression technique selected for the object, and the compressed size)."  [0020] teaches "archive extractor reads the central directory to identify the address of the local header of the object within the archive, the compressed size of the object, and the compression technique utilized to store the object in the archive." This teaches the header includes a compression technique and the compressed size of the object.  [0020] teaches that the header is used to decompress the compressed object.  The central directory includes the headers as shown in FIG. 1.).
Singhai, as modified, and Huang are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, Huang [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Singhai, to incorporate the above-cited limitations as taught by Huang with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Singhai to enable random access within objects of an object set that are stored in an archive (Huang [0005]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al. in view of Park and Lockhart, and further in view of Bayliss (US Pub. No. 2004/0098373 A1).
As to claim 19, Singhai, as modified, does not expressly teach wherein the node and the second node comprise a same plurality of decompression capabilities.
wherein the node and the second node comprise a same plurality of decompression capabilities ([0133] teaches "Additionally, the HomAgents 1212-1216 can be adapted to utilize one or more data compression/decompression techniques when transmitting/receiving data, reducing the amount of data transmitted and, therefore, reducing the potential for network congestion."  This is interpreted as each HomAgent having a same capability as another for decompression.  A homagent is a node as shown in FIG. 12.)
Singhai, as modified, and Bayliss are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, Bayliss [0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Singhai, to incorporate the above-cited limitations as taught by Bayliss with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Singhai to efficiently process database operations (Bayliss [0012]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al. in view of Park and Lockhart, and further in view of Havlik (US Pub. No. 2018/0246645 A1).
As to claim 20, Singhai as modified, does not expressly teach wherein the instructions to locate is based on a fixed known value in the footer.
However, Havlik teaches wherein the instructions to locate is based on a fixed known value in the footer ([0025] teaches "Header processing 110 extracts block information from the headers in compressed data blocks 151-153.  Header processing provides the block information 171."  This teaches that the header is part of the compressed data blocks.  [0027] teaches "block information 171 includes the location of the end of the header… Since the end of the header is known, the compressed data portion of the block can be queued for decoding while the header for that block is being processed."  This teaches that the location of the end of the header, e.g. the location of the header, is known and subsequently a compressed data portion can be queued (e.g. located) for decoding.).
Singhai, as modified, and Havlik are combinable because they are directed to data compression and storage (Singhai col. 2, lines 5-10, Havlik [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as 
The suggestion/motivation for doing so would have been to allow user of Singhai to allow header processing to start to process compressed data block while compressed data block is being decoded (Havlik [0030]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196.  The examiner can normally be reached on Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                            /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169